200 F.3d 1081 (7th Cir. 2000)
MARTIN I. ROBIN,    Plaintiff-Appellant,v.ESPO ENGINEERING CORPORATION,    Defendant-Appellee.
No. 98-3909
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 11, 1999Decided January 13, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 C 5577--Ruben Castillo, Judge. [Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted]
Before COFFEY, RIPPLE and DIANE P. WOOD, Circuit  Judges.
COFFEY, Circuit Judge.


1
Plaintiff Martin I. Robin  ("Robin") filed charges of age, religion and  disability discrimination against his former  employer, Espo Engineering Corporation ("Espo"),under the Age Discrimination in Employment Act  ("ADEA"), 29 U.S.C. sec. 621 et seq., Title VII  of the Civil Rights Act of 1964, 42 U.S.C. sec.  2000e et seq., and the Americans with  Disabilities Act ("ADA"), 42 U.S.C. sec. 12101 et  seq., respectively. After receiving a right to  sue letter from the Equal Employment Opportunity  Commission ("EEOC"), Plaintiff filed suit in  federal court on August 7, 1997. After discovery,  the defendant filed a motion for summary judgment  and the district court granted the motion on  October 16, 1998. The plaintiff appealed. We AFFIRM.

I.  BACKGROUND

2
Espo is owned and run by Eugene Esposito, Sr.  ("Esposito Sr."), CEO and majority owner, and his  son, Eugene Esposito, Jr. ("Esposito Jr.").  Engaged in the business of leasing temporary  technical personnel, Espo has approximately 250  employees. In 1985, Esposito Sr. hired Robin, who  is Jewish and was 50 years of age at the time, as  an account executive. Espo account executives are  basically salespeople and are required to solicit  from an assigned client list of 100 businesses.  While Robin was employed at Espo, account  executives who had been employed for more than  two years were considered "senior" and had an  annual sales quota of one million dollars;  account executives employed less than two years  were considered "junior." From 1987 until his  discharge, Robin was classified as a senior  account executive.


3
Defendant acknowledges that Robin's sales  performance from 1985 to 1992 was more than  satisfactory. In fact, Robin ranked first in  sales production for 1989, 1990 and 1992 with  $1,446,503.00, $1,432,656.00 and $1,389,197.00 in  sales, respectively. In 1993, Robin's sales  dropped below one million dollars to $763,727.00  due to the loss of one of his major clients to  competitive bidding, dropping him to last place  among senior account executives. As a result,  Robin received a negative performance review from  Esposito Sr., which criticized his disappointing  sales figures. The following year, Robin  increased his sales to $1,039,468.00 and did not  receive a performance review even though his  sales figures remained last among senior account  executives.


4
In July 1995, Robin informed Esposito Sr. that  he had been diagnosed with colon cancer and would  be off work for a period of time recuperating  from surgery. On July 28, 1995, Robin underwent  surgery followed by chemotherapy treatment,  necessitating his absence from work (with salary  and commissions) for approximately four weeks  until September 1995. Beginning that month and  continuing for one year, Robin left work early  once a week for chemotherapy treatment. Despite  his absence and treatment, by the end of 1995,  Robin had achieved $1,076,920.00 in sales, an  amount slightly greater than the previous year  but considerably less than his performance in  1989, 1990 and 1992.


5
On December 29, 1995, Esposito Sr. met with  Robin and said, "Marty, you're not the same man  you were six months ago," and offered Robin a  paid leave of absence until September 1996, the  anticipated completion of his chemotherapy. Under  Esposito Sr.'s leave offer, Robin would have  received full wages and benefits while on leave;  however, his return to Espo as an account  executive would depend on whether Esposito Sr.  considered him 100% capable of performing his  duties. Under the terms of the proposed leave,  upon his return, Robin would be entitled to  receive full commission on only 16 specified  "old" accounts, while commission from his  remaining 84 accounts would be "negotiated."  Further, he would not be entitled to a commission  on any account that produced new business during  his absence. Robin asserts that he viewed  Esposito Sr.'s leave offer as a veiled attempt to  terminate his employment and turned it down. In  a memo dated January 17, 1996, Robin wrote, "I am  presently fully qualified to continue my duties  with Espo Engineering as a capable and productive  'Account Executive.'" Later that month, Robin  received his "1995 Annual Review," revealing that  Robin placed last among all account executives,  junior and senior, in the number of in-person  calls made, number of customers visited,  percentage of client list solicited, number of  new customers and number of sales closed. The  1995 review, signed by Harry Lenza ("Lenza"),  vice-president of sales, as the preparer of  Robin's review and Esposito Sr., as approving the  review, also indicated that even though Robin  placed fifth out of seven in sales volume, the  only salespersons he out-performed were two  junior account executives with only one year of  experience. The review further cautioned Robin  that if he lost any one large account, his sales  would be inadequate and thus concluded, "This is  a very poor performance from a Senior Account  Executive. You barely met the minimum requirement  in a great market."


6
Robin's 1995 review also proposed a number of  solutions: make more personal sales calls; cut  lunches back to one per week, eliminate tardiness  and be ready to start at 8 A.M.; stop long non-  business related conversations with co-workers;  and because "[i]n 1992 you sold 1.4 million, in  1996 we expect a minimum of 1.5 million."  Although phrased more positively, the 1995 annual  reviews for other senior account executives also  contained sales expectations: Espo expected that  Hugh Dunbar increase his sales to $3.2 million,  Tom Reicher and Kurt Mills top two million and  Steve Clodfelter, a first-year account executive,  "do a million and a quarter."


7
During the first three quarters of 1996,  Robin's sales were last among senior account  executives and on pace to fall well below his  $1.5 million sales goal. By the end of the third  quarter, Robin had $572,943.00 in sales while the  other three senior account executives each had  sold in excess of $1.5 million. On September 27,  1996, Esposito Sr. met with Robin to offer a buy-  out of his employment contract in exchange for a  waiver of any legal claims against Espo. Robin  refused and Esposito fired him, justifying the  discharge on Robin's poor sales performance and  the virtual impossibility that he would be able  to meet the $1.5 million sales goal set out in  his 1995 annual review.


8
The plaintiff claims that Esposito Sr. and  Esposito Jr. made various discriminatory remarks  toward him during his employment. Sometime during  1994, Robin contends that Esposito Sr. referred  to him as "getting too old" and an "old S.O.B."  Robin also alleges that when he was undergoing  chemotherapy treatments in 1995, Esposito Jr.  stated to another employee, "We cannot just let  him [Robin] go or we will get in trouble."  Further, Robin claims that in 1996, Esposito Sr.  told an employee that Espo could not get rid of  Robin because he was sick.


9
On January 6, 1997, Robin filed a charge  against Espo with the EEOC claiming that he was  discriminated against on account of his age,  religion and disability when he was discharged.  Upon the issuance of a right to sue letter, Robin  filed his action in federal court. Following  discovery, Espo filed a motion for summary  judgment contending that Robin had not set out a  prima facie case of unlawful discrimination  because he was not meeting Espo's legitimate  performance expectations. The district court  granted Espo's motion for summary judgment on  October 16, 1998. Plaintiff appealed.

II.  ISSUES

10
On appeal, Plaintiff-Appellant argues that the  district court erred in granting summary judgment  to Defendant because his performance met Espo's  legitimate expectations and the evidence is  sufficient to establish pretext or,  alternatively, a convincing mosaic of  circumstantial evidence of discrimination.

III.  DISCUSSION

11
We review a district court's decision to grant  summary judgment de novo. See Hoffman v. MCA,  Inc., 144 F.3d 1117, 1121 (7th Cir. 1998). A  motion for summary judgment should be granted  whenthere is no genuine issue as to any material  fact and the moving party is entitled to a  judgment as a matter of law. See Fed. R. Civ. P.  56(c); Celotex Corp. v. Catrett, 477 U.S. 317,  322-23 (1986). In determining whether a genuine  issue of material fact exists, "a trial court  must view the record and all reasonable  inferences drawn therefrom in the light most  favorable to the non-moving party." Renovitch v.  Kaufman, 905 F.2d 1040, 1044 (7th Cir. 1990)  (citation omitted). To defeat a motion for  summary judgment, the non-moving party cannot  rest on the mere allegations or denials contained  in his pleadings, but "must present sufficient  evidence to show the existence of each element of  its case on which it will bear the burden at  trial." Serfecz v. Jewel Food Stores, 67 F.3d  591, 596 (7th Cir. 1995) (citations omitted).  However, neither presenting a scintilla of  evidence, see Senner v. Northcentral Tech.  College, 113 F.3d 750, 757 (7th Cir. 1997), nor  the mere existence of some alleged factual  dispute between the parties or some metaphysical  doubt as to the material facts, is sufficient to  oppose a motion for summary judgment. See  Hoffman, 144 F.3d at 1121. The party must supply  evidence sufficient to allow a jury to render a  verdict in his favor. See Nowak v. St. Rita High  School, 142 F.3d 999, 1002 (7th Cir. 1998).


12
Plaintiff claims that he can sustain his  intentional discrimination case under both the  direct and indirect methods of proof. However,  Plaintiff's religious discrimination claim that  he pursued before the district court was not  raised in his briefs submitted on appeal, and is  thus abandoned.1 See Libertyville Datsun Sales,  Inc. v. Nissan Motor Corp. in U.S.A., 776 F.2d  735, 736-37 (7th Cir. 1985). For Robin's  remaining claims, that Espo fired him on account  of his age or disability, the two accepted ways  of establishing intentional discrimination are:  first, by direct evidence (taking the form of, "I  fired you because of your age or disability") or  second, indirect evidence. See Troupe v. May  Dept. Stores Co., 20 F.3d 734, 736 (7th Cir.  1994); see also Sattar v. Motorola, Inc., 138  F.3d 1164, 1168-69 (7th Cir. 1998). Because  employers usually are careful not to offer  smoking gun remarks indicating intentional  discrimination, the Supreme Court established the  burden shifting approach as a means of evaluating  indirect evidence of discrimination at the  summary judgment stage. See McDonnell Douglas  Corp. v. Green, 411 U.S. 792, 802 (1973). Under  the burden shifting method, should the plaintiff  present sufficient evidence that establishes, by  a preponderance of the evidence, a prima facie  case of discrimination, a presumption of  intentional discrimination arises. See Wilson v.  AM Gen. Corp., 167 F.3d 1114, 1119-20 (7th Cir.  1999); Sattar, 138 F.3d at 1169. If the plaintiff  succeeds in meeting his initial burden, only then  does the burden shift to the defendant to come  forward with evidence of a legitimate and non-  discriminatory reason for the employment  decision. See Sattar, 138 F.3d at 1169. At this  point, the inference of discrimination disappears  and the plaintiff must then prove, by a  preponderance of the evidence, that the reasons  proffered by the defendant were pretextual for  intentional discrimination. See St. Mary's Honor  Center v. Hicks, 509 U.S. 502, 507-08 (1993).  Moreover, because the Supreme Court has long held  that the elements of proof in an employment  discrimination case need not be "rigid,  mechanized, or ritualistic," Furnco Const. Corp.  v. Waters, 438 U.S. 567, 577, 98 S.Ct. 2943, 57 L.Ed.2d. 957 (1978), this Circuit  has held that a combination of direct and  circumstantial evidence, "none conclusive in  itself but together composing a convincing mosaic  of discrimination against the plaintiff," may  allow a plaintiff to surpass the summary judgment  hurdle. See Troupe, 20 F.3d at 737. Nonetheless,  we continue to recognize that the burden shifting  framework provides "a useful organizational  structure under which the parties and the . . .  court can assess the need for a full trial."  Sattar, 138 F.3d at 1169.

A.  Direct Method

13
Under the direct proof method, Robin must  demonstrate that Espo's decision to discharge him  was motivated by an  impermissible purpose:  Robin's age or disability. See Hoffman, 144 F.3d  at 1121 (7th Cir. 1998). Thus, to survive a  motion for summary judgment, Robin is required to  present sufficient evidence to allow a rational  jury to reasonably conclude that but for his age  or disability, Espo would not have fired him. See  Hoffman, 144 F.3d at 1121; Nowak, 142 F.3d 1002;  Troupe, 20 F.3d at 737. In support, Plaintiff  offers various remarks made by Esposito Sr. and  Esposito Jr. regarding his age and illness.  First, Robin points out that in 1994, Esposito  Sr. referred to him as an "old S.O.B." and  described him as "getting too old." Second, Robin  directs the Court's attention to when Esposito  Jr. in 1995 and Esposito Sr. in 1996, told other  employees that if they fired Robin, they would  get in trouble because he was sick.


14
When proceeding under the direct proof method,  in order for allegedly discriminatory remarks to  "qualify as direct evidence of discrimination,  the plaintiff must show that the remarks were  related to the employment decision in question."  Fuka v. Thomson Consumer Elecs., 82 F.3d 1397,  1403 (7th Cir. 1996) (quotation omitted).  Esposito Sr.'s references to Plaintiff as an "old  S.O.B." and "getting too old," lack temporal  proximity to the employment decision because they  occurred in 1994, two years prior to Robin's  discharge on September 27, 1996. Further, without  any evidence presented by Robin to the  contrary,2 these statements, the "old S.O.B."  comment in particular, appear to have been made  the context of random office banter. Indeed,  "conversational jabs in a social setting" do not  constitute evidence or intent to fire for an  impermissible reason. See Hoffman, 144 F.3d 1122.  Thus, without more evidence, we will not read  invidious intent into isolated comments that,  standing alone, are hardly offensive and remote  in time to the discharge. Accordingly, because  Esposito Sr.'s isolated, age-related comments  were not "contemporaneous with the discharge or  causally related to the discharge decision making  process," Kennedy v. Schoenberg, Fisher & Newman,  Ltd, 140 F.3d 716, 723 (7th Cir.), cert. denied,  119 S. Ct. 167 (1998), they are insufficient to  create a triable issue of material fact regarding  age discrimination. See Fortier v. Ameritech  Mobile Comm., Inc., 161 F.3d 1106, 1113 (7th Cir.  1998).


15
Likewise, Esposito Sr.'s and Esposito Jr.'s  comments that if they fired Robin while he was  sick, they would get into trouble, is  insufficient to create a triable material issue  of fact because mere awareness of one's legal  obligations can offer no inference of intentional  discrimination. See Partington v. Broyhill  Furniture Indus. Inc., 999 F.2d 269, 271 (7th  Cir. 1993). Thus, we fail to understand how the  evidence presented would allow a rational trier  of fact to reasonably conclude that but for  Robin's age or disability, he would not have been  terminated by Espo. We now turn to his indirect  proof evidence.

B.  Indirect Circumstantial Evidence

16
To survive summary judgment, we require  sufficient "evidence from which a rational trier  of fact could reasonably infer that the defendant  had fired the plaintiff because [he] was a member  of a protected class." Troupe, 20 F.3d at 737;  Visser v. Packer Engineering Associates, Inc.,  924 F.2d 655, 658 (7th Cir. 1991) (en banc).  Although the McDonnell Douglas framework should  not be construed as "rigid, mechanized, or  ritualistic," Furnco Const. Corp., 438 U.S. at  577, it provides an organizational structure for  us to assess the need for a full trial. See  Sattar, 138 F.3d at 1169. Whether the evidence  presented is characterized as "indirect" evidence  or "mosaic" evidence, very often the best way to  evaluate the plaintiff's case at the summary  judgment stage is "to use the McDonnell Douglas  steps, with appropriate modifications depending  on the type of case that is presented." See  Sattar, 138 F.3d at 1169. As previously  discussed, under the burden shifting framework,  the plaintiff must initially establish a prima  facie case of unlawful discrimination. See  McDonnell Douglas, 411 U.S. at 802. To establish  a prima facie case of age or disability  discrimination, Plaintiff is required to present  evidence adequate to create an inference that the  adverse employment decision was based on an  illegal discriminatory criterion. See O'Connor v.  Consolidated Coin Caterers Corp., 517 U.S. 308,  312-13 (1996). Accordingly, we require that Robin  present the following: (1) he was within the  protected class (over forty or disabled within  the meaning of the ADA); (2) he was performing  his job to the employer's legitimate  expectations; (3) he was discharged; and (4) Espo  hired someone else who was substantially younger  or other such evidence that indicates that it is  more likely than not that his age or disability  was the reason for the discharge. See Cianci v.  Pettibone Corp., 152 F.3d 723, 728 (7th Cir.  1998) (age); Hoffman, 144 F.3d at 1123 (age);  Leffel v. Valley Fin. Services, 113 F.3d 787, 792  (7th Cir. 1997) (disability). Because neither  party contests that Robin is within the protected  class for his age discrimination claim, suffered  from a qualified disability under the ADA,3 or  was replaced by a significantly younger non-  disabled employee, we now resolve whether Robin  was meeting Espo's legitimate expectations at the  time of his discharge.


17
At the outset, this Court's inquiry into the  issue of legitimate expectations is more aptly  characterized as "simply bona fide expectations,  for it is no business of a court in a  discrimination case to decide whether an employer  demands 'too much' of his workers." See Coco v.  Elmwood Care, Inc., 128 F.3d 1177, 1179 (7th Cir.  1997) (emphasis added). In other words, so long  as the employer's employment expectations are "in  good faith[,] without fraud or deceit," Blacks  Law Dictionary 168 (7th ed. 1990), we only  determine if the employee met them. Should Robin  fail to establish that he was meeting Espo's bona  fide expectations, he is not entitled to present  his case to the jury and we need not proceed to  the remaining steps of the McDonnell Douglas  framework. See Coco, 128 F.3d at 1179-80.


18
Plaintiff initially contends that he met Espo's  expectation for senior account executives by  selling more than one million dollars in 1995.  Indeed, Robin's 1995 annual review noted that his  sales had met the minimum requirement of one  million dollars. However, it seems evident from  our review of the record that the one million  dollar sales quota represented only the minimum  required of senior account executives, and Espo's  expectations of Robin were based on the relative  performances of other senior account executives  and his status as an 11 year account executive  veteran. With that in mind, Robin does not  contest that he failed to clear one million  dollars in sales in 1993, and despite satisfying  the minimum requirement in 1995, he ranked last  among fellow senior account executives in the  areas of in-person customer calls, number of  customers visited, percentage of client list  covered, new customers and sales closed.


19
Further, Robin does not deny that he failed to  meet Espo's expectation that his sales exceed 1.5  million dollars in 1996; rather, he argues that  he was not given an opportunity to satisfy the  expectation because he was fired at the end of  the third quarter. By the end of third quarter,  however, Robin's sales were on pace to fall far  below 1.5 million dollars. Robin does not dispute  that at the time of his discharge on September  27, 1996, he had sold only $572,943.00, more than  one million dollars less than each of his fellow  senior account executives and almost one million  dollars below his assigned goal for the year. Nor  does Robin challenge that he would have had to  achieve more than $900,000.00 in sales in the  remaining three months, almost double what he had  sold to date. In all likelihood and according to  projections, Robin was going to fall well short  of his sales requirement; indeed, "an employer  does not have to wait until its bottom line is  affected to discipline an employee whose work is  found wanting." Leffel, 113 F.3d at 794. Because  a mere metaphysical possibility that he would  have met the 1.5 million dollar expectation is  not enough to create a material issue of fact,  see Hoffman, 144 F.3d at 1121, we conclude that  Robin failed to meet his employer's expectations.


20
We now turn to whether 1.5 million dollars in  sales was a bona fide expectation. Robin contends  that Espo set him up for a fall with the $1.5  million sales quota because Robin had never  reached that amount even in his best year and  Espo knew that his clientele base, which was  based in engineering firms, would not be able to  accommodate such a lofty goal. Again, however,  our role is not to second guess the business  decisions of a company and inquire as to whether  the goals set by management demand "too much"  from its employees, see Coco, 128 F.3d at 1179,  nor to "make things less difficult for those who  come before us, regardless of the law." See Fuja  v. Benefit Trust Life Insur. Co., 18 F.3d 1405,  1407 n.2 (7th Cir. 1994). Here, Espo recognized  that other senior account executives were rapidly  increasing their sales "in a great market," and  set a sales expectation that was $100,000.00 more  than Robin's 1989 sales of $1.4 million. Further,  Robin's sales quota was well below the quotas set  for other senior account executives: Hugh Dunbar,  $3.2 million; and Tom Reicher, $2.0 million.  Without singling out Robin, Defendant made an  across the board demand of its senior account  executives that they increase their sales.


21
Plaintiff also points to the punitive tone of  his performance goal as evidence that Espo's  expectation was illegitimate. Although this  difference in tone can be attributable to Robin's  recent history of weaker sales performance  relative to other senior account executives,  again, we are in no position to measure, or much  less evaluate, whether an employer speaks to its  workers too harshly. Finally, Robin claims that  the $1.5 million expectation is illegitimate  considering his debilitating chemotherapy  treatment and recovery. Certainly, such cancer  treatment is enormously traumatic for any  employee and, we would hope and expect, should  engender leniency, compassion and help from a  considerate and caring employer. Indeed, we are  confident that many employers would have given  Robin a reasonable amount of time to recoup his  strength and a temporary alternative sales  expectation to reflect his difficult physical and  emotional predicament. Even Defendant's offer of  a leave of absence to Robin, subject to Esposito  Sr.'s sole determination of whether he would be  capable of returning, falls well short of  applaudable employer compassion. However, despite  Defendant's questionable treatment of Robin and  our views toward ideal employer and employee  relationships, we are "empowered to decide legal  issues" alone, and not the "troubling social as  well as ethical questions that go well beyond the  legal issues" raised by Espo's conduct. See Fuja,  18 F.3d at 1412. We leave these "greater social  questions" to be "decided by the political  branches of government." Id. Accordingly, we are  bound to acknowledge that Robin did not make a  request for an accommodation under the ADA.4  Although Robin might have qualified for an  accommodation for his condition under the ADA, we  regretfully recognize that without such a  request, Espo was not required to accommodate his  disability. Cf. Beck v. University of Wisc. Bd.  of Regents, 75 F.3d 1130, 1134-36 (7th Cir.  1996).


22
Accordingly, because Plaintiff does not contest  the accuracy of his sales figures and the sales  performances of other senior account executives,  both of which form the basis of the $1.5 million  sales expectation, we conclude that Robin has not  presented sufficient evidence to establish that  Espo's expectations were made in anything less  than good faith. As such, we further conclude  that Robin was not meeting his employer's bona  fide expectations at the time of his discharge.  For us to consider Robin's evidence of pretext,  he has to establish a prima facie case of  discrimination, which he has failed to do.5

IV.  CONCLUSION

23
We agree with the district court's granting of  summary judgment in Defendant's favor. Judgment  of the district court is AFFIRMED.



Notes:


1
 Even if Robin had claimed religious  discrimination on appeal, he failed to present  sufficient evidence to establish a prima facie  case. Before the district court, Robin alleged  that a fellow senior account executive said,  "Jewish bastard," in Esposito Sr.'s presence.  This statement alone, without other evidence  demonstrating that the statement was related to  the decision to discharge Robin or that Esposito  Sr. was tainted by such statement, is  insufficient to allow a rational jury to  reasonably conclude that Espo discriminated  against Robin on the basis of his religion.


2
 Duston Focht, a former recruiter at Espo,  testified at deposition that he heard Esposito  tell Lenza that Robin was "getting too old"  during a conversation about sales.


3
 As a threshold matter, to preclude summary  judgment, a plaintiff must establish that he was  within the protected class for age (over 40) and  a qualified individual under the ADA. The ADA  prohibits discrimination by a covered entity only  "against a qualified individual with a  disability." 42 U.S.C. sec. 12112; see Nowak, 142  F.3d at 1002. As stated above, because Defendant  does not challenge that Robin failed to  established these elements, we will not address  them.


4
 Robin believed that Espo's proposed leave of  absence was a veiled attempt to push him out, and  consequently wrote in January 1996 that he was  "fully qualified to continue in [his] duties . .  . as a capable and productive executive."


5
 As evidence of pretext, Robin offers essentially  the same evidence that he presented in support of  his claim that the $1.5 million sales expectation  was illegitimate: statements made by Esposito Sr.  and Esposito Jr. about his age and illness; the  1993 and 1995 reviews; the leave of absence  agreement; and assignment of a higher quota  despite his debilitating disease. This evidence  fails as either evidence of pretext or evidence  that creates a convincing mosaic of  discrimination because of the aforementioned  reasons and significant evidence in the record of  legitimate, performance related employment  reasons for the discharge. Thus, even if we were  to consider Robin's pretext arguments, we  conclude that a rational jury could not  reasonably find that Robin was discriminated  against on the basis of his age or disability.